DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 08/18/2021.
Claims 1 and 11 have been amended, claims 5, 8-10, and 16-18 have been canceled, and no claims have been added.
Claims 1-4, 6, 7, and 11-15 are pending with claims 1 and 11 as independent claims.

Allowable Subject Matter
Claims 1-4, 6, 7, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art used in the Non-Final rejection, dated 02/19/2021, and recently cited relevant references do not teach or suggest the limitations, presented below, in combination with the rest of the limitations in claims 1 or 11. 

“wherein the product configuration design device is configured to display the plurality of product configurations simultaneously, such that the user is enabled to accept or reject each product configuration in the plurality of product configurations, such that the user identifies a plurality of accepted configurations user identifies a plurality of accepted configurations and a plurality of rejected configurations, which are 
wherein the configuration generation model is trained with the plurality of accepted configurations and the plurality of rejected configurations, based on an input of the three-dimensional object representation, the collection, and the inspiration source, such that the configuration generation model is optimized to generate the accepted configurations; and
wherein at least one accepted configuration in the plurality of accepted
configurations comprises the three-dimensional object representation, which
comprises a plurality of regions, such that for each region a corresponding material
representation with a corresponding color combination is applied, wherein the
plurality of regions, comprises at least one locked region, which is applied with a
locked material representation with a locked color combination, such that the
configuration generation model is trained to only output product configurations
wherein the at least one locked region is associated with the locked material representation with the locked color combination.”

Thus, claims 1 and 11 are allowed. Dependent claims 2-4, 6, and 7 are allowed at least based on their dependency on claim 1. In addition, dependent claims 12-15 are allowed at least based on their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        08/30/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178